ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-04-28_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                             ORDER OF 28 APRIL 2016




                                 2016
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                          ORDONNANCE DU 28 AVRIL 2016




4 CIJ1096.indb 1                                           23/02/17 08:47

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                               (Nicaragua v. Colombia), Order of 28 April 2016,
                                           I.C.J. Reports 2016, p. 231




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie ­au-delà de 200 milles marins de la côte nicaraguayenne
                             (Nicaragua c. Colombie), ordonnance du 28 avril 2016,
                                            C.I.J. Recueil 2016, p. 231




                                                                                1096
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157291-9




4 CIJ1096.indb 2                                                                               23/02/17 08:47

                                                   28 APRIL 2016

                                                     ORDER




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                       QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      ­AU-DELÀ DE 200 MILLES MARINS
                       DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                                                  28 AVRIL 2016

                                                  ORDONNANCE




4 CIJ1096.indb 3                                                   23/02/17 08:47

                    231 	



                                   INTERNATIONAL COURT OF JUSTICE

                                                      YEAR 2016
        2016
      28 April                                    28 April 2016
     General List
      No. 154
                           QUESTION OF THE DELIMITATION
                             OF THE CONTINENTAL SHELF
                         BETWEEN NICARAGUA AND COLOMBIA
                             BEYOND 200 NAUTICAL MILES
                            FROM THE NICARAGUAN COAST
                                         (NICARAGUA v. COLOMBIA)




                                                       ORDER


                        The President of the Court,
                       Having regard to Article 48 of the Statute of the Court and to Arti‑
                    cles 44 and 79, paragraph 9, of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    16 September 2013, whereby the Republic of Nicaragua instituted pro‑
                    ceedings against the Republic of Colombia with regard to a dispute in
                    relation to “[t]he delimitation of the boundaries between, on the one hand,
                    the continental shelf of Nicaragua beyond the 200‑nautical‑mile limit from
                    the baselines from which the breadth of the territorial sea of Nicaragua is
                    measured, and on the other hand, the continental shelf of Colombia”,
                       Having regard to Nicaragua’s First Request in its Application, whereby
                    the Court was asked to establish “[t]he precise course of the maritime
                    boundary between Nicaragua and Colombia in the areas of the continen‑
                    tal shelf which appertain to each of them beyond the boundaries deter‑
                    mined by the Court in its Judgment of 19 November 2012” and to
                    Nicaragua’s Second Request, whereby it was asked to declare “[t]he prin‑
                    ciples and rules of international law that determine the rights and duties
                    of the two States in relation to the area of overlapping continental shelf
                    claims and the use of its resources, pending the delimitation of the mari‑

                    4




4 CIJ1096.indb 12                                                                                 23/02/17 08:47

                    232 	 delimitation of the continental shelf (order 28 IV 16)

                    time boundary between them beyond 200 nautical miles from Nicaragua’s
                    coast”,
                        Having regard to the Order dated 9 December 2013, whereby the Court
                    fixed 9 December 2014 and 9 December 2015 as the time‑limits for the
                    filing, respectively, of the Memorial of the Republic of Nicaragua and the
                    Counter‑Memorial of the Republic of Colombia,
                      Having regard to the preliminary objections to the jurisdiction of the
                    Court and to the admissibility of the Application raised by the Govern‑
                    ment of the Republic of Colombia on 14 August 2014;
                      Whereas the filing of the preliminary objections by the Republic of
                    Colombia had the effect, under Article 79, paragraph 5, of the Rules of
                    Court, of suspending the proceedings on the merits;
                      Whereas, by a Judgment dated 17 March 2016, the Court found that it
                    had jurisdiction on the basis of Article XXXI of the Pact of Bogotá to
                    entertain the First Request put forward by Nicaragua in its Application
                    and that that Request was admissible;
                      Whereas, by a letter dated 1 April 2016, the Registrar informed both
                    Parties that the President of the Court would hold a meeting on 21 April
                    2016, pursuant to Article 31 of the Rules of Court, in order to ascertain
                    their views with regard to the further procedure in the case;
                      Whereas, by a letter dated 20 April 2016, the Agent of Colombia indi‑
                    cated to the Registrar that neither himself nor the Co‑Agent of Colombia
                    would be able to attend the meeting convened by the President; whereas
                    the Agent however stated, with respect to the time‑limit for the filing of
                    Colombia’s Counter‑Memorial, that his Government “relie[d] on the
                    spirit of the Court’s Order of 9 December 2013 . . . according to which
                    Colombia ha[d] twelve months from the day of filing of Nicaragua’s
                    Memorial to exercise its right to defend its case”;

                       Whereas, at the meeting held between the President and the Agent of
                    Nicaragua on 21 April 2016, the latter, taking into account the fact that
                    Nicaragua had already begun preparation of its Memorial before the pro‑
                    ceedings on the merits were suspended, requested a further four‑ to
                    five‑month period of time for the filing of that pleading; whereas the
                    Agent of Nicaragua did not object to Colombia being granted a
                    twelve‑month period of time, from the date of filing of the Memorial, for
                    the preparation of its Counter‑Memorial;
                      Whereas the Applicant and the Respondent were each initially given
                    twelve months for the preparation of a Memorial and a Counter‑­
                    Memorial, respectively; whereas the Applicant already had at its disposal
                    a part of that period before the proceedings were suspended on the ­merits;
                    whereas, in the circumstances of the case and taking account of the views
                    of the Parties, it would be proper to accord each of them a time‑limit
                    which takes into consideration this specific situation,

                    5




4 CIJ1096.indb 14                                                                                 23/02/17 08:47

                    233 	 delimitation of the continental shelf (order 28 IV 16)

                        Fixes the following time‑limits for the filing of the written pleadings:

                      28 September 2016 for the Memorial of the Republic of Nicaragua;
                      28 September 2017 for the Counter‑Memorial of the Republic of
                    Colombia; and
                        Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this twenty‑eighth day of April, two thou‑
                    sand and sixteen, in three copies, one of which will be placed in the
                    archives of the Court and the others transmitted to the Government of
                    the Republic of Nicaragua and the Government of the Republic of
                    Colombia, respectively.

                                                                  (Signed) Ronny Abraham,
                                                                             President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                    6




4 CIJ1096.indb 16                                                                                   23/02/17 08:47

